ON SUGGESTION OF ERROR.
Appellant has filed an elaborate suggestion of error in this case, asserting as a necessity therefor the uncertain status under our former decision herein of the standard Dresser Coupling in standard gas service installation, *Page 230 
and basing its sole contention at the outset upon the following point: "Appellant, a public utility, had a contitutional right to install in this line a dresser coupling, hereinafter called `Dresser'; so to do cannot constitutionally be declared negligence; this suggestion is limited to that constitutional point and the obligation of this court as an inferior court quo ad and must herein conform to that declared requisite by federal supreme court."
The same point was raised upon the original presentation of this appeal, and in our original opinion we stated "Appellant's concern rises above the usual interest in displacing an adverse verdict, and seems to involve an anxiety that an affirmance of the judgment would impliedly, if not directly, proscribe the use of the `Dresser Coupling' which, he asserts, with testimonial support, has been widely used by this and other gas companies in uniting pipe sections. While we would not be privileged to share this concern as a troubling incident to a conclusion if compelled thereto by a legal necessity, we take occasion to state that neither the verdict nor our conclusions need carry such implication." Mississippi Power  Light Co. v. Thomas, Miss.,39 So. 2d 759, 760. Our decision then proceeds to a conclusion upon the basis that the evidence in this case, and the reasonable inferences to be drawn therefrom, show that the Dresser coupling was not properly installed and connected. The very coupling from which the pipe in question became disconnected was produced in evidence and sent up to this court as an exhibit in the case. It measures slightly over six inches in length. Appellant attached to its original brief an appendix of twenty-four pages consisting of photographs, diagrams and cross-sections of the standard Dresser coupling, including a diagram showing that under proper installation the pipes should be inserted into the coupling so as to meet end to end in the center thereof. With the coupling herein evidence each section of the pipe in the service line should have been inserted for a distance of three inches into the coupling so as to connect the service pipes end to *Page 231 
end. The proof in this case jusifies the conclusion that one of the service pipes was not so inserted into the coupling. The "Dresser Coupling" in itself is recognized as a standard appliance which, when properly used, is perhaps as effective and safe as any other type of coupling, and its use by appellant is not prohibited or proscribed by our decision.
Notwithstanding the preliminary statement in appellant's suggestion of error limiting the same to the question just discussed, the appellant contends that the ordinance of Yazoo City is unconstitutional and brands appellant as a callous criminal. As was pointed out in our original decision, the fact of the existence of this ordinance was first brought out by appellant's counsel during the course of the trial, and the jury was clearly instructed that it was not appellant's duty to furnish any particular type of coupling and if the Dresser coupling was a standard, recognized and proper type of coupling, the appellant has a right to use it. The constitutionality of the said ordinance is not involved in this decision.
The suggestion of error is accordingly overruled.
Suggestion of error overruled.